Citation Nr: 0101639	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  99-18 000A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) disability pension in the 
amount calculated as $ 42,943.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. L. Mason, Counsel
INTRODUCTION

The veteran served on active duty from April 1941 to 
September 1943.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 decision by the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office Committee on Waivers and Compromises 
(Committee).  Evidence of record indicates that the veteran 
was declared incompetent in 1992 and Sarah was appointed as 
custodian.  She has been characterized as the veteran's 
spouse.  A July 1997 rating decision restored the veteran's 
competency rating, but the record indicates that a custodian 
has remained, and has continued in the prosecution of this 
claim.  


REMAND

In several statements as well as the representative's 
statement, it has been contended that VA personnel in a field 
examination advised the veteran and Sarah that her income was 
not important unless the VA recognized her as the veteran's 
spouse.  The claimant has argued that as she has never been 
recognized as the veteran's spouse, her income should not be 
counted.  Thus, it appears that the issue of proper creation 
of the debt has been raised and the RO has not explicitly 
addressed this issue.  

The United States Court of Appeals for Veterans Claims 
(Court) has directed that when a debtor requests waiver of an 
overpayment and also asserts that the underlying debt is 
invalid, the VA must resolve both matters.  Schaper v. 
Derwinski, 1 Vet. App. 430 (1991).  The fact that an issue is 
inextricably intertwined does not establish that the Board 
has jurisdiction of the issue, only that the Board cannot 
fairly proceed while there are outstanding matters that must 
be addressed.  This is because a grant or denial of a waiver 
presupposes the propriety of the creation of the indebtedness 
in the first instance.  See Parker v. Brown, 7 Vet. App. 116 
(1994); Babchak v. Principi, 3 Vet. App. 466 (1992); Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  Accordingly, this case 
is REMANDED to the Committee for the following:

The RO should adjudicate the issue of 
whether the creation of the debt was 
proper, undertaking such development as 
is necessary in order to adjudicate the 
issue and address the specific 
contentions.  If the determination is 
adverse to the veteran, the RO should 
notify the claimant and the 
representative of the determination and 
of his appellate rights, and inform him 
that he must perfect an appeal of this 
issue if he wants the Board to consider 
it.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b) (2000). 

Thereafter, the case should be returned to the Board for 
further appellate consideration, as in order.  No action is 
required of the appellant until notified.  The Board 
intimates no opinion as to the ultimate outcome by the action 
taken herein.

The claimant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



